                          UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION

JERRY ERVIN GARRETT,

                      Plaintiff,

v.                                                         Case No: 6:16-cv-1516-Orl-41GJK

COMMISSIONER OF SOCIAL SECURITY,

                      Defendant.



                       REPORT AND RECOMMENDATION
       This cause came on for consideration without oral argument on the following motion:

       MOTION:        RICHARD A. CULBERTSON’S UNOPPOSED REQUEST
                      FOR AUTHORIZATION TO CHARGE A REASONABLE
                      FEE AND MEMORANDUM ON REASONABLE FEES
                      PURSUANT TO 42 U.S.C. §406(b) (Doc. No. 26)

       FILED:         November 8, 2018



       THEREON it is RECOMMENDED that the motion be GRANTED.

I.   BACKGROUND.

       On August 11, 2016, Plaintiff and his counsel, Richard A. Culbertson, Esq., entered into a

contingency fee agreement (the “Agreement”) whereby Plaintiff agreed to pay counsel a fee of

twenty-five percent of the total amount of past-due benefits ultimately awarded. Doc. No. 26-1.

On April 25, 2017, judgment was entered reversing and remanding this case to the Commissioner

of Social Security (the “Commissioner”) for further proceedings pursuant to sentence four of 42

U.S.C. § 405(g). Doc. Nos. 18-20. On July 26, 2017, Plaintiff was awarded attorney’s fees in the

amount of $2,754.41 under the Equal Access to Justice Act, 28 U.S.C. § 2412(d) (the “EAJA”).
Doc. No. 23 at 2.

       On October 29, 2018, the Commissioner sent Plaintiff a Notice of Award, stating that

Plaintiff’s past-due benefits are $31,998.00, and that she is withholding $1,999.50 in anticipation

of paying attorney’s fee. Doc. No. 26-2 at 2. On November 8, 2018, counsel filed a motion (the

“Motion”) for authorization to charge Plaintiff $1,999.50 in attorney’s fees, pursuant to 42 U.S.C.

§ 406(b). Doc. No. 26. The Motion is unopposed. Id. at 4.

       When the Motion was filed, Wood v. Commissioner of Social Security, 861 F.3d 1197 (11th

Cir. 2017), cert. granted sub nom. Culbertson v. Berryhill, 138 S. Ct. 2025 (2018), was binding

upon the Court. Wood held that the aggregate of Section 406(a), which are awarded for work done

at the administrative level, and 406(b) fees may not exceed the cap of twenty-five percent of past-

due benefits awarded. Id. at 1205. On January 8, 2019, the United States Supreme Court reversed

Wood and held that “the statute does not impose a 25% cap on aggregate fees.” Culbertson v.

Berryhill, No. 17-773, 2019 WL 122163, at *2 (U.S. Jan. 8, 2019).

II.    LAW.

       Section 406(b)(1)(A) provides, in relevant part, as follows:

               Whenever a court renders a judgment favorable to a claimant under
               this subchapter who was represented before the court by an attorney,
               the court may determine and allow as part of its judgment a
               reasonable fee for such representation, not in excess of 25 percent
               of the total of the past-due benefits to which the claimant is entitled
               by reason of such judgment, and the Commissioner of Social
               Security may, notwithstanding the provisions of section 405(i) of
               this title, but subject to subsection (d) of this section, certify the
               amount of such fee for payment to such attorney out of, and not in
               addition to, the amount of such past-due benefits. In case of any such
               judgment, no other fee may be payable or certified for payment for
               such representation except as provided in this paragraph.

The statute further provides that it is unlawful for an attorney to charge, demand, receive or collect

for services rendered in connection with proceedings before a court any amount in excess of that


                                                -2-
allowed by the court. See id.; § 406(b)(2). Accordingly, to receive a fee under this statute, an

attorney must seek court approval of the proposed fee, even if there is a fee agreement between

the attorney and the client. In Bergen v. Commissioner of Social Security, 454 F.3d 1273, 1277

(11th Cir. 2006), the Eleventh Circuit held that “§ 406(b) authorizes an award of attorney’s fees

where the district court remands the case to the Commissioner of Social Security for further

proceedings, and the Commissioner on remand awards the claimant past-due benefits.” Since

Plaintiff was awarded past-due benefits following remand (see Doc. No. 26-2), the Court may

award attorney’s fees under Section 406(b).

III.   ANALYSIS.

       A. Fee Awards under Section 406(b).

       Counsel requests authorization to charge Plaintiff $1,999.50 in attorney’s fees. Doc. No.

26 at 1. Under the EAJA, Plaintiff was awarded $2,754.41 in attorney’s fees. Doc. No. 23. The

amount authorized under § 406(b) must be reduced by the EAJA award. See Jackson v. Comm’r

of Soc. Sec., 601 F.3d 1268, 1272 (11th Cir. 2010) (holding that district court erred in increasing

the fee awarded under § 406(b) and ordering the claimant’s attorney to refund the EAJA award to

the client, and instead, “the district court could have simply awarded [the attorney] the difference

between 25% of [the claimant’s] past-due benefits and the amount of the EAJA fee.”). Twenty-

five percent of the past-due benefits awarded--$31,998.00--equals $7,999.50. Reducing $7,999.50

by the amount of EAJA fees awarded ($2,754.41) equals $5,245.09. Despite this, counsel requests

authorization to charge Plaintiff $1,999.50. Although this is less than twenty-five percent of the

past-due benefits awarded, even when subtracting the EAJA fee, the Court will give counsel the




                                                -3-
relief he requests. 1

         B. Reasonableness of Contingent Fee.

         To evaluate an attorney’s Section 406(b) petition, the Court must determine whether the

fee requested is reasonable. Gisbrecht v. Barnhart, 535 U.S. 789, 809 (2002). “[T]he best indicator

of the ‘reasonableness’ of a contingency fee in a social security case is the contingency percentage

actually negotiated between the attorney and client, not an hourly rate determined under lodestar

calculations.” Wells v. Sullivan, 907 F.2d 367, 371 (2d Cir. 1990). However, “[a] fee pursuant to

a contingency contract is not per se reasonable.” McGuire v. Sullivan, 873 F.2d 974, 979 (7th Cir.

1989). The contingency fee negotiated by the claimant and counsel is not reasonable if the

agreement calls for fees greater than the twenty-five percent statutory limit, the agreement

involved fraud or overreaching in its making, the resolution of the case was unreasonably delayed

by the acts of the claimant’s attorney, or would provide a fee “so large as to be a windfall to the

attorney.” Wells, 907 F.2d at 372 (citing McGuire, 873 F.2d at 981, and Rodriquez v. Bowen, 865

F.2d 739, 746 (6th Cir. 1989)). A contingency fee is more likely to be reasonable the greater the

risk that the claimant would not prevail. McGuire, 873 F.2d at 985 (“A finding of riskiness is an

essential one in granting a full twenty-five percent contingent fee award in a social security case.”).

Finally, “because Section 406(b) requires an affirmative judicial finding that the fee allowed is

‘reasonable,’ the attorney bears the burden of persuasion that the statutory requirement has been

satisfied.” Gisbrecht, 535 U.S. at 807 n.17.




1
  Counsel states in the Motion that he is requesting the reduced amount “so that the total amount of the 406a fee and
the 406b fee does not exceed twenty-five percent of Mr. Garrett’s past-due benefits.” Doc. No. 26 at ¶ 4. Under
Culbertson, No. 17-773, 2019 WL 122163, at *2, the § 406(b) fee need not be reduced by the § 406(a) fee. When the
Motion was filed, counsel’s fee request would have exceeded the amount permitted, as $6,000 was awarded under §
406(a) to the attorney that represented Plaintiff at the administrative level, Doc. No. 28 at 2, and Plaintiff was awarded
$2,754.41 under the EAJA, for a total of $8,754.41, which is more than twenty-five percent of the past-due benefits
awarded. See Wood, 861 F.3d at 1205.

                                                          -4-
       In Yarnevic v. Apfel, 359 F. Supp. 2d 1363, 1365 (N.D. Ga. 2005), the Northern District of

Georgia applied the following analysis:

               In determining whether a fee sought under § 406(b) is reasonable,
               the Court should look first to the contingent fee agreement and
               should then consider, inter alia, the character of the attorney’s
               representation and the results achieved. The Court may also consider
               the hours the attorney spent representing the claimant before the
               Court and the attorney’s normal hourly billing rate for non-
               contingent fee cases, but this data does not control the Court’s
               determination of the requested fee’s overall reasonableness.

(Citations omitted.) Courts in the Middle District of Florida adopt this analysis. E.g., McKee v.

Comm’r of Soc. Sec., No. 6:07-cv-1554-Orl-28KRS, 2008 WL 4456453, at *5 (M.D. Fla. Sept. 30,

2008); Whitaker v. Comm’r of Soc. Sec., No. 6:06-cv-1718-Orl-18KRS, 2008 WL 4710777, at *2-

3 (M.D. Fla. Oct. 23, 2008).

       Counsel represents that he, his associate, and his paralegal spent at least 25.9 hours on

Plaintiff’s case before this Court. Doc. No. 26 at ¶ 7. As a result of counsel’s work, Plaintiff was

successful on his claim. Doc. Nos. 18-20. The Agreement demonstrates that Plaintiff was aware

of and agreed to pay attorney’s fees equal to twenty-five percent of the total of past-due benefits

to which he was entitled. Doc. No. 26-1. In the Motion, counsel requests an award of $1,999.50.

Doc. No. 26 at 1. The results obtained, the Motion, and the contingent fee agreement demonstrate

that an award of $1,999.50 in attorney’s fees is reasonable.

IV.    CONCLUSION.

       Accordingly, it is RECOMMENDED that the Court GRANT the Motion (Doc. No. 26),

and direct the Clerk to close the case.

                                     NOTICE TO PARTIES

       A party has fourteen days from this date to file written objections to the Report and

Recommendation’s factual findings and legal conclusions. A party’s failure to file written


                                                -5-
objections waives that party’s right to challenge on appeal any unobjected-to factual finding or

legal conclusion the district judge adopts from the Report and Recommendation. See 11th Cir. R.

3-1. To expedite the resolution of this matter, if the parties have no objections to this report

and recommendation, they may promptly file a joint notice of no objection.

       RECOMMENDED in Orlando, Florida, on January 22, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                              -6-
